Title: To Thomas Jefferson from Bernard Peyton, 3 October 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
3d October 1822
I have tried your $1000 note at all three of the Banks, & not one of them would discount it, being obliged, they say, to curtail, of which you will soon receive a notice from the U.S. Bank, I understand—I return the note to you, under cover herewith.Your dft: favor Wolfe and Raphael, for $300, has been presented & paid. Not a Milton Boat is yet down, by which I can send your Current, Glass &C: &C:, some are no doubt on the way, as the river is smartly up, if so, will endeavour to get them off.The last Fed: Repulican insolently proclaims there is no ”press copy” in existence, & charges falsehood upon Ritchie, who has seen it, & is most perfectly satisfied of the correctness of every statement you have made in relation to it, (as is Judge Green, & one or two others, to whom alone I have shewn it,) & takes leave to mention the simple fact, of that right, in tomorrow’s paper, which I hope will not be unacceptable to you:—I had doubts, whether you would approve his noticing it at all, in the Enquirer, but he seemd to think it necessary, & what he intends to say will be perfectly harmless—Yours very TrulyBernard Peyton